FILED
                             NOT FOR PUBLICATION                             JUL 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HARBANS KAUR LEHRA,                              No. 13-71961

               Petitioner,                       Agency No. A072-959-035

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Harbans Kaur Lehra, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

deportation proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Lehra’s third motion to

reopen as time- and number-barred, where Lehra filed the motion more than 16

years after the applicable regulatory deadline of September 30, 1996, see 8 C.F.R.

§ 1003.2(c)(2), and she failed to establish materially changed country conditions to

qualify for the regulatory exception to the filing deadline, see id. § 1003.2(c)(3)(ii)

(the time and number limitations on motions to reopen do not apply where an alien

seeks to “apply or reapply for asylum or withholding of deportation based on

changed circumstances arising in the country of nationality or in the country to

which deportation has been ordered, if such evidence is material and was not

available and could not have been discovered or presented at the previous

hearing”), or the due diligence required for equitable tolling of the filing deadline,

see Avagyan v. Holder, 646 F.3d 672, 679-80 (9th Cir. 2011) (equitable tolling is

available to an alien who is prevented from timely filing a motion to reopen due to

deception, fraud or error, as long as the alien exercises due diligence in discovering

such circumstances).




                                           2                                     13-71961
      Lehra’s contention that the BIA failed to consider all relevant evidence is

not supported by the record. See Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011)

(the BIA is not required to “discuss each piece of evidence submitted”).

      Lehra’s contention that the BIA made an improper credibility finding is also

not supported by the record.

      To the extent that Lehra challenges the agency’s orders pretermitting her

application for adjustment of status and denying her prior motions to reopen, we

lack jurisdiction because this petition is not timely as to those orders. See Stone v.

INS, 514 U.S. 386, 405 (1995).

      In light of this disposition, we do not address Lehra’s remaining contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    13-71961